Opinion by
Wilson, J.
In accordance with stipulation of counsel that the merchandise was appraised on the basis of United States value under section 402, as amended, and that liquidation based on such appraisement is null and void, the protests were dismissed, since they were filed against a void liquidation, and the matter was remanded to a single judge sitting in reappraisement for determination of the value of the merchandise in the manner provided by law (28 U.S.C. § 2636(d)). United States v. William Heyer (31 C.C.P.A. 111, C.A.D. 259), followed.